Title: William Short to Thomas Jefferson, 3 March 1814
From: Short, William
To: Jefferson, Thomas


          Dear sir Philada  March 3—14
          I had the pleasure of writing to you on the 26th ulto—& have since recieved your favor of the 23d—for which I beg leave here to return my thanks.—Conformably with what I then announced I now send the work of Dupont which you were so good as to lend me.
			 I despair of seeing any general system of education established during my day. I should however be much gratified if I could live to see a fair
			 experiment of what
			 would be the effect on our
			 people, of such a system. The good, I think, would be great indeed—It would certainly be the best means of extirpating the very great evil of “Blackstone Lawyers &
			 Sangrado Doctors” who are
			 increasing in the country
			 as
			 fast as another dreadful evil, the Banks; & for which I see no preventative, & no cure but after very great suffering—To the old Bankphobia has succeeded an
			 incurable Bankmania. I foresaw this evil from the time of my arrival in this Country & made my arrangements accordingly—I have ceased for many years being a share holder—Those who continue,
			 may
			 by the fluctuation of things gain a good deal in speculating, but ultimately must lose I should suppose.
          Your opinion as to the probability of peace gives me real pleasure—I have kept it to myself, because I know how it would fly. When asked for my own opinion, as I frequently am, I give it without hesitation stating always that I consider it of little worth, as indeed is the case—but if your opinion were known it would be decisive with many, who insist on thinking that your influence on Mr M. is without a balance.—I have no doubt that Mr M. must from the nature of things wish for peace—but it seems to me there must be great obstacles in the way—There is no reason certainly why England should yield any point now, that was refused when the war begun, & at the same time I do not see how Mr M. can, after having subjected us to all the horrors of war, all the demoralization & distress which it has brought on, all the danger to liberty, which, he has so often & so well told
			 us, laid embosomed in an increasing debt, onerous loans & consequent taxes, how he can,  I say, let us down precisely where he took us up, in a statu quo ante. If the boon of peace arrive, I suppose it must be by some of those mezzi termine which it is the talent of able negotiators to discover. I do not think Mr Clay is a very skilful choice for such a search. The last sentiment of the public will of Kentucky which he carries with him is a resolve not to yield the Canadas. Should he be daring enough to go against this in putting  his signature to a treaty, it would not surprize me to hear he was tarred & feathered on his return there. As he is, no doubt sufficiently aware of this, & as indeed the Kentucky democracy is the only basis on which he stands  & which could have possibly put him into an Ambassadorial chair, he will not, I should think, let that slip from under him. However, there are enough to sign without him, & if we the people
			 should not have the benefit of his signature, we shall not the less have to pay for his services. For my part I shall be happy
			 to see peace once more in the land. Experience has sufficiently
			 confirmed what reason foresaw that the happy form of our Government is not calculated for military enterprize & glory—It has always seemed to me absurd to be endangering our domestic liberty
			 in
			 pursuit of other objects, even if we could attain them. It is the fable revived of
			 the Dog losing the substance in catching at the shadow.
			 I cannot help regretting that the experiment was not made of
			 allowing Commerce to take care of itself. Dr Priestley has somewhere suggested this in a way that might have been beneficial to our Legislators. So far as any objection is derivable from the idea of national honor, the moment was a favorable
			 one. For when such nations as France & England have resolved to abolish all public law & put force in the place of right & usage, I do not see that there can be any more disgrace in weak Governments allowing individuals (their
			 Citizens whom they are unable to protect) to shift for themselves on the Ocean, & make their own way, than in the Governments of France & England descending, (from a view to political expediency) to purchase exemption & safety for their subjects, from
			 the Dey of Algiers, for
			 instance. I once gave a hint of this sort to Monroe after he became sec. of State—But he probably could not listen then with that ear,—& I have no doubt he acted much more prudently & properly for himself.—We are told now his chance for
			 the Presidency is the best—It certainly would have been no chance at all if
			 he had adopted these ideas. The Western States would never have pardoned his thus abandoning the Sailors rights. And now that a war has been undertaken on the subject, I will not pretend to decide that it could be relinquished with
			 honor, for the purpose of trying a different remedy. Still I regret that it was not tried at its proper time. Every year in this way would have been giving us more bone & made us more able to
			 act efficiently when we should have found it necessary.
          I rejoice with you that the devastating career of Bonaparte has been stopped & his conquests rescued from him—Had the great & good Moreau lived, relief would have been extended also to France—& I do not doubt the new Dynasty would have become an abortion. As it is, the issue is doubtful—Correa says the affair is now taken into Chancery & will of course be long—He is much pleased by your kind recollection of him, & will be still more so to hear from you, as you promise.
			 It
			 would make me very happy indeed to be able to accompany him & pay you my respects in person—As I remain stationary
			 during the winter I shall be obliged in the spring to go to N. York, where I have interests that require my presence. I flatter myself every year with the hope of again seeing Monticello—but I find myself so controlled by my New York affairs that I am often disappointed. It shall certainly not be my fault if I do not realize the hope of again seeing you & renewing the assurances of those sentiments which have grown
			 up with me, which time has fortified, & with which I am, dear sir, most truly & affectionately
          Your friend & servantW: Short
        